USDC IN/ND case 2:19-cv-00396-DRL-APR document 47 filed 04/06/21 page 1 of 5


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

LUIS OTERO and ZACHARY                         )
JOHNSON,                                       )
                                               )
              Plaintiffs,                      )
                                               )
       v.                                      )           Case No. 2:19-cv-396
                                               )
INDIANA HARBOR BELT                            )
RAILROAD COMPANY,                              )
                                               )
              Defendant.                       )


                                     OPINION AND ORDER

       This matter is before the court on the Motion for Protective Order Regarding the

Deposition of Dr. Conibear and Other Medical Witnesses [DE 34] filed by the defendant, Indiana

Harbor Belt Railroad Company, on February 22, 2021. For the following reasons, the Motion

for Protective Order is DENIED.

                                              Background

       The plaintiffs, Luis Otero and Zachary Johnson, initiated this lawsuit on October 14,

2019. The plaintiffs’ complaint alleges that the defendant, Indiana Harbor Belt Railroad

Company, their employer, discriminated against them in violation of the Family and Medical

Leave Act of 1993 (FMLA), 29 U.S.C. § 2601, et seq., and the Americans with Disabilities Act

of 1990 (ADA), as amended, 42 U.S.C. § 12101, et seq. Otero claims that he filed an application

to renew his intermittent FMLA leave related to his diabetes on July 30, 2018. As part of the

application he submitted to a medical examination on August 16, 2018 and shortly thereafter

learned his request was approved. However, on October 5, 2018, Otero claims that the defendant

removed him from service and informed him that he was medically disqualified until he
USDC IN/ND case 2:19-cv-00396-DRL-APR document 47 filed 04/06/21 page 2 of 5


submitted to another medical examination. The doctor who conducted the second examination

concluded that Otero could return to work with “accommodations.” However, on October 24,

2018, Otero claims that the defendant refused to let him return to work and that he was medically

disqualified without pay.

       Johnson claims that he was diagnosed with hypertension in 2017 which caused him to

experience occasional severe headaches. As a result, he applied for FMLA leave in late 2017.

Johnson claims that his request was approved on November 15, 2018. However, that same day

he was notified that he was required to submit to a medical examination at the defendant’s clinic.

On November 20, 2018, the day after the medical examination, Johnson claims that the

defendant notified him that because of his use of FMLA leave for hypertension, he was not

medically qualified for service. Allegedly, the defendant gave Johnson two options: either

withdraw his FMLA leave request or submit a written statement from his health care provider

explaining why he would be able to safely perform his job in light of his requested FMLA leave.

       On February 22, 2021, the defendant filed the instant motion requesting that the court

grant a protective order governing the terms and conditions of the deposition of Dr. Shirley

Conibear, as well as the terms and conditions of the depositions of other medical witnesses in

this case. Specifically, the defendant argued that Dr. Conibear was an expert witness pursuant to

Federal Rule of Civil Procedure 26(b)(4)(E)(1) and therefore was entitled to a reasonable fee to

be paid by the plaintiffs, the parties who were seeking the discovery. In the alternative, the

defendant requested that the plaintiffs be limited to questions relating to factual matters, as

opposed to opinion or specialized knowledge testimony, during the deposition. On March 8,

2021, the plaintiffs responded in opposition, claiming Dr. Conibear has not been designated as an

expert, but rather was an “occurrence witness” with direct personal knowledge of the facts of this



                                                      2
USDC IN/ND case 2:19-cv-00396-DRL-APR document 47 filed 04/06/21 page 3 of 5


case. Because the motion and response were filed prior to the deposition of Dr. Conibear and

her status was not clear from the pleadings, the court gave the parties fourteen (14) days to

supplement their pleadings in accordance with the deposition testimony [DE 42]. Both parties

did so timely.

                                             Discussion

       Federal Rule of Civil Procedure 26(b)(4) requires that the party seeking a deposition of

an expert witness whose opinions may be presented at trial to “pay the expert a reasonable fee

for time spent in responding to discovery.” Non-expert witnesses “shall be paid an attendance fee

of $40 per day for each day’s attendance.” 28 U.S.C. § 1821(b). The parties do not dispute this

requirement, rather the dispute lies in whether Dr. Conibear’s testimony should be designated as

“expert” testimony under Rule 26.

       Dr. Conibear is the Medical Review Officer for the defendant. Her job is to consult with

the defendant in making employee fitness for duty evaluations and to provide other consultation

on medical issues. The plaintiffs argued that although Dr. Conibear is a medical doctor who

otherwise qualifies as an expert, her deposition was not scheduled to provide expert testimony

within the definition of Federal Rule of Evidence 702. Additionally, the plaintiffs argue that Dr.

Conibear has not been disclosed as an expert witness by the defendant, but rather as an

“individual likely to have discoverable information that the disclosing party may use to support

its claims or defenses.” Rule 26(a)(1). Therefore, the plaintiffs claim that Dr. Conibear is only

entitled to the standard $40 per day attendance fee provided to any other witness under federal

law. Finally, the plaintiffs argue, that even if Dr. Conibear is disclosed as an expert witness in

this case, she is not entitled to a reasonable fee payable by the plaintiffs because they are not

calling her to render an expert opinion as to any “fact in issue.” The plaintiffs maintain this



                                                      3
USDC IN/ND case 2:19-cv-00396-DRL-APR document 47 filed 04/06/21 page 4 of 5


argument in their supplement which was filed after the deposition took place. The plaintiffs rely

on Biomet, Inc. v. Bonutti Skeletal Innovations LLC, 2015 WL 13657628, at *1 (N.D. Ind. June

9, 2015) to support their position.

       In Biomet, Inc., the court found that because Klaassen, a surgeon consultant of the

plaintiff’s, “was not disclosed as an expert by anyone, he [wa]s not entitled to the expert witness

‘reasonable compensation’ provision of Rule 26.” Biomet, Inc., 2015 WL 13657628, at *2. The

court stressed “the fact that no party ha[d] disclosed, designated, or sought Klaassen’s expert

opinion [wa]s crucial to [it’s] [] determination of whether he [wa]s entitled to ‘reasonable

compensation’ for his deposition testimony.” 2015 WL 13657628, at *2. The court went on to

say that “even if some of Klaassen’s deposition testimony [wa]s expert opinion it d[id] not

trigger the ‘reasonable fee” provision … rather the remedy for any expert opinion offered by a

non-designated expert is its exclusion at trial.” 2015 WL 13657628, at *3.

       The defendant argues that the facts in Biomet, Inc. were entirely different from this case

because the witness there was “sought as a fact witness, not as an expert.” The defendant also

noted the court’s finding that while the witness was an expert, the testimony sought was purely

factual. There is no dispute between the parties that Dr. Conibear is a medical doctor and that

she has given the defendant medical advice concerning its employees. The plaintiffs, however,

claim that the testimony sought was purely factual as in Biomet, Inc.

       The plaintiffs’ argument that the testimony sought from Dr. Cornibear was purely factual

is defeated by the deposition transcript itself. For example, the plaintiffs’ questions of Dr.

Conibear included: “[s]o what does hypoglycemia mean to you,” “[d]oes a person always

become unconscious when they experience hypoglycemia,” “[s]o is it fair to say that taking

insulin lowers somebody’s blood sugar,” and “what are the symptoms of hyperglycemia?”



                                                      4
USDC IN/ND case 2:19-cv-00396-DRL-APR document 47 filed 04/06/21 page 5 of 5


While this weighs in favor of the defendant’s argument that the plaintiffs sought expert

testimony from Dr. Conibear and that she is entitled to a reasonable fee, the fact remains that Dr.

Conibear has not been disclosed as an expert witness by the defendant. Therefore, Rule

26(b)(4)(E)(i) does not apply. The court agrees with the Biomet, Inc. court in that the correct

inquiry in regards to whether Dr. Conibear is entitled to a reasonable fee paid by the plaintiffs, is

whether Dr. Conibear was disclosed as an expert witness. While the defendant claims that Dr.

Conibear “will be disclosed” as a Rule 26(a)(2)(C) expert, that is not sufficient until the

disclosure is made of record.

       Since portions of Dr. Conibear’s deposition testimony is in fact expert testimony, but

given by a non-designated expert, the correct remedy is “exclusion at trial.” Biomet, Inc., 2015

WL 13657628, at *3; Federal Rule of Civil Procedure 26(a)(2). Therefore, Dr. Conibear’s

expert testimony is not admissible in dispositive motions or at trial, and the plaintiffs are only

responsible to pay the attendance fee of $40.00 per day. 28 U.S.C. § 1821(b).

       Finally, in addition to Dr. Conibear, the defendant requests that the court enter a

protective order concerning all other medical experts that the plaintiffs may seek to depose. This

request is premature as the court has not been made aware of any other depositions at issue. Any

additional disputes regarding future depositions can be handled as issues arise.

       Based on the foregoing, reasons, the Motion for Protective Order Regarding the

Deposition of Dr. Conibear and Other Medical Witnesses [DE 34] is DENIED.



ENTERED this 6th day of April, 2021.

                                                              /s/ Andrew P. Rodovich
                                                              United States Magistrate Judge




                                                      5
